Debtor 1              ___ _______ _____        _________          ___________________________                 _


Debtor 2              _______     ____________          _______________                           _           _
(Spouse, if filing)

                                           :




                               410S1



                                                                                                                          See Bankruptcy Rule 3002.1.




                                                                                                      Must be at least 21 days after date
                                                                                                      of this notice                               _____________



                                                                                                      Principal, interest, and escrow, if any     $____________
                      of any number you use to
                                                                  ____ ____ ____ ____




              No




             No
             Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not




                                                                $ ______________              _                                                 $ ___________     ____




                No
                Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)




 Official Form 410S1                                                                                                                                            page 1

            19-52004-amk                   Doc         FILED 05/20/20                   ENTERED 05/20/20 10:06:11                           Page 1 of 9
      Debtor 1       _____        _________________________________________________                  Case number   (    ) ______________________
                     First Name           Middle Name         Last Name




 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.




        I am the creditor.

        I am the creditor’s authorized agent.




       /s/Donna Ruth Alexander                                                                   05/20/2020

      Signature




 Print: Alexander, Donna Ruth                                                              Vice President Loan Documentation
        First Name                 Middle Name                Last Name



 Company Wells Fargo Bank, N.A.
         _ ____________________ ____________________________________

 Address    MAC N9286-01Y
            ___________________________ _________             ______      ______________
            Number                     Street

            1000 Blue Gentian Road


             Eagan                                   MN      55121-7700
                _______________________________________________         __
              City                                               State         ZIP Code



                     800-274-7025                                                          NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone




Official Form 410S1                                                                                                                                page


       19-52004-amk                      Doc            FILED 05/20/20          ENTERED 05/20/20 10:06:11                        Page 2 of 9
                            UNITED STATES BANKRUPTCY COURT
                                                       Northern District of Ohio


                                                     Chapter 13 No. 1952004
                                                     Judge: ALAN M. KOSCHIK

In re:
Clarence D. Mitchell, Jr.
                                          Debtor s

                                          CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 21, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:
                                    Clarence D. Mitchell, Jr.
                                    1049 Stroman Avenue

                                    Akron OH 44306




                                    N/A




Debtor’s Attorney:
                                    Ryan R. McNeil
                                    McNeil Law Firm, LLC
                                    333 South Main Street
                                    Suite 401
                                    Akron OH 44308-1228




                                   N/A




Trustee:
                                    Keith Rucinski
                                    Chapter 13 Trustee
                                    One Cascade Plaza Suite 2020

                                    Akron OH 44308

                                                          /s/Donna Ruth Alexander
                                                          Vice President Loan Documentation
                                                          Wells Fargo Bank, N.A.
           19-52004-amk        Doc        FILED 05/20/20           ENTERED 05/20/20 10:06:11              Page 3 of 9
19-52004-amk   Doc   FILED 05/20/20   ENTERED 05/20/20 10:06:11   Page 4 of 9
19-52004-amk   Doc   FILED 05/20/20   ENTERED 05/20/20 10:06:11   Page 5 of 9
19-52004-amk   Doc   FILED 05/20/20   ENTERED 05/20/20 10:06:11   Page 6 of 9
19-52004-amk   Doc   FILED 05/20/20   ENTERED 05/20/20 10:06:11   Page 7 of 9
19-52004-amk   Doc   FILED 05/20/20   ENTERED 05/20/20 10:06:11   Page 8 of 9
19-52004-amk   Doc   FILED 05/20/20   ENTERED 05/20/20 10:06:11   Page 9 of 9
